UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6802



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MICHAEL RAYNARD RICE,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-02-333)


Submitted:   August 14, 2003                 Decided:   August 21, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Raynard Rice, Appellant Pro Se.   Patrick Friel Stokes,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael    Raynard      Rice   appeals    the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                We have

reviewed the record and find no reversible error.               Accordingly, we

affirm for the reasons stated by the district court.                See United

States v. Rice, No. CR-02-333 (E.D. Va. filed Apr. 9, 2003 &

entered Apr. 10, 2003). We dispense with oral argument because the

facts   and   legal    contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would    not   aid   the

decisional process.




                                                                        AFFIRMED




                                       2